Citation Nr: 1038028	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a stomach disability, 
including as secondary to service-connected posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for fatigue, weakness and a 
loss of balance, including as secondary to an undiagnosed illness 
and service-connected PTSD.

4.  Entitlement to service connection for headaches, including as 
secondary to service-connected sarcoidosis with sleep apnea and 
service-connected PTSD.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.    

The Veteran testified in support of these claims during a hearing 
held before a Decision Review Officer at the RO in July 2006.  

The Board addresses the claims of entitlement to service 
connection for bilateral hearing loss on a secondary basis, as 
due to service-connected sarcoidosis, entitlement to service 
connection for fatigue, weakness and a loss of balance, including 
as secondary to an undiagnosed illness and service-connected 
PTSD, and entitlement to service connection for headaches, 
including as secondary to service-connected sarcoidosis with 
sleep apnea and service-connected PTSD, in the REMAND section of 
this decision, below, and REMANDS those claims to the RO for 
additional action.




FINDINGS OF FACT

1.  Bilateral hearing loss is not related to the Veteran's active 
service, including any in-service noise exposure or acoustic 
trauma, and did not manifest to a compensable degree within one 
year of his discharge therefrom.  

2.  A stomach disability is not related to the Veteran's active 
service, or his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  A stomach disability was not incurred in or aggravated by 
active service and is not proximately due to, the result of, or 
aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).



A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran VCAA notice on his claims by letters 
dated January 2003 and September 2008.  The content of these 
notice letters, considered in conjunction with the content of 
other letters the RO sent the Veteran in July 2003, December 
2003, February 2004, March 2006 and September 2006, reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO noted 
that it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  In this case, as shown above, the 
timing of the notice letters does not reflect compliance with 
pertinent regulatory provisions and case law.  However, the RO 
cured this timing defect in July 2010 by readjudicating the 
Veteran's claims in a supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2009).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
and post-service treatment records.  The RO also conducted 
medical inquiry in support of these claims by affording the 
Veteran VA examinations, during which examiners discussed the 
etiology of the Veteran's hearing loss and stomach complaints.

II.  Analysis

The Veteran claims entitlement to service connection for 
bilateral hearing loss and a stomach disability.  According to 
written statements he submitted during the course of this appeal 
and his hearing testimony, presented in July 2006, he developed 
hearing loss during service secondary to noise exposure while 
working as a boiler technician below decks on Navy ships.  There, 
he was exposed to noisy equipment and heard weapons firing.  He 
asserts that he suffered acoustic trauma when he was involved in 
a ship fire that killed multiple men.  Allegedly, just prior to 
the fire, fuel exploded above him and that explosion resulted in 
ear pain.  The Veteran contends that, during service, a corpsman 
confirmed hearing loss and suggested a move to another ship or a 
different area of the ship (decibels in engine room of his ship 
ran in the 120s).  

The Veteran also asserts that he developed his stomach disability 
secondary to service-connected PTSD or sarcoidosis, or his 
service in the Persian Gulf, where he was exposed to oil well 
fires and other environmental hazards.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may also be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc). 

VA amended 38 C.F.R. § 3.310 during the course of this appeal, 
effective from October 10, 2006, to incorporate explicitly the 
holding in Allen.  71 Fed. Reg. 52,744-52,747 (2006) (codified at 
38 C.F.R. § 3.310 (2009)).  This amendment, however, placed 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
establishing a baseline level of disability for the nonservice-
connected condition prior to the aggravation.  Inasmuch as these 
substantive changes do not affect the claims being decided in 
this case, the Board need not determine which version of the law 
applies.

Service connection may be presumed for certain medical 
conditions, including organic diseases of the nervous system, 
such as sensorineural hearing loss, if it is shown that a veteran 
served continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one of these conditions 
manifested to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection may also be presumed for certain conditions 
under 38 U.S.C.A. § 1117, based on service in the Persian Gulf.  
More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) during 
service on active duty in the Armed Forces 
in the Southwest Asia theater of operations 
during the Persian Gulf War; or (B) to a 
degree of 10 percent or more during the 
presumptive period prescribed under 
subsection (b).

(a)(2) For purposes of this subsection, the 
term "qualifying chronic disability" means 
a chronic disability resulting from any of 
the following (or any combination of any of 
the following): (A) An undiagnosed illness; 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants a 
presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War that 
the Secretary determines is appropriate for 
presumption of service connection for 
purposes of this section.

* *

(f) For purposes of this section, the term 
"Persian Gulf veteran" means a veteran who 
served on active duty in the Armed Forces 
in the Southwest Asia theater of operations 
during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, in 
relevant part, that except as provided otherwise, VA shall pay 
compensation in accordance with chapter 11 of Title 38, United 
States Code, to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability (I) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf War, or 
to a compensable degree no later than December 31, 2011, and (ii) 
by history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (2009).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2009).  Disabilities that have existed for at least six months 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(4) (2009).

In cases involving service connection for hearing loss, impaired 
hearing will be considered to be a disease when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

A.  Bilateral Hearing Loss

Private medical records dated since 2003, VA treatment records 
dated since 2005, a report of VA examination conducted in May 
2009, and a December 2009 addendum report confirm that the 
Veteran currently has bilateral hearing loss by VA standards.  
See 38 C.F.R. § 3.385.  The question is thus whether this hearing 
loss is related to the Veteran's active service, including the 
alleged noise exposure.

Service personnel records confirm that the Veteran served as a 
boiler technician during service, the duties of which might have 
exposed him to an excessive amount of noise, as alleged.  During 
this time period, in August 1990, an audiometer revealed right 
ear hearing loss by VA standards.  By separation examination 
conducted in January 1992, however, his hearing was normal 
bilaterally.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(the threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss).  
On that date, an audiometer revealed the following pure tone 
thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
-5
0
5
LEFT
10
10
10
10
5

Following discharge, beginning in 2003, the Veteran sought 
treatment, or was evaluated for hearing loss.  During treatment 
visits and evaluations in January 2006 and February 2007, he 
reported post-service noise exposure, or more specifically, two 
to eight hours of noise exposure daily from power tools.  He also 
reported that he wore muffs and used disposable earplugs as 
hearing protection.  

In addition, in October 2002 and May 2009, he underwent VA 
audiological examinations, the former of which revealed no 
hearing loss by VA standards, the latter of which revealed 
bilateral hearing loss by VA standards.  

Two medical professionals have addressed the etiology of this 
hearing loss.  In July 2008, D.W.K, M.D., who had been treating 
the Veteran since February 2006, wrote a letter indicating that 
he believed that the Veteran's bilateral hearing loss was likely 
related to his loud noise exposure during military service.  

In May 2009, during a VA audiological examination, the Veteran 
reported significant in-service noise exposure, including while 
working in the boiler/engine rooms and surviving a ship fire that 
killed multiple men.  Allegedly, just prior to the fire, 4000+ 
gallons of diesel fuel exploded directly above him.  The Veteran 
also reported that, following service, he worked as a boiler 
operator for six years, but did not hunt or shoot.  Based on a 
review of the October 2002 VA examination report and screening 
examinations conducted for employment purposes, the VA examiner 
opined that the hearing loss was not caused by or the result of 
in-service acoustic trauma.  She explained that she was unable to 
determine whether a significant shift in hearing occurred during 
service as she was not privy to the claims file; however, the 
normal hearing results in October 2002, 10 years after service, 
and mild hearing loss shown at 4000 hertz in February 2007 (35 
decibel loss, which does not constitute hearing loss by VA 
standards), suggest that occupational noise is a likely 
contributor to the Veteran's hearing impairment.

In December 2009, the same VA examiner provided an addendum 
opinion based on a review of the claims file.  She again opined 
that the hearing loss was not caused by or the result of in-
service noise exposure, and that more likely than not the 
Veteran's sarcoidosis contributed to the hearing loss.  She 
explained that she based this opinion on the 1992 separation 
examination showing normal hearing and the Veteran's recent 
complaints of balance difficulties, which together with hearing 
loss and tinnitus, are common manifestations of sarcoidosis of 
the inner ear.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached to 
medical opinions.  Provided these opinions include adequate 
statements of reasons or bases, the Board may favor one opinion 
over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Rather, 
the Board must consider the weight to be placed on an opinion 
depending upon the reasoning employed to support the conclusion 
and the extent to which the physician reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence. Grover 
v. West, 12 Vet. App. 109, 112 (1999).  The Court has also held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record, see Miller v. West, 11 Vet. App. 345, 348 (1998), and 
that an examination that does not take into account the records 
of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
well, the Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not constitute competent medical evidence merely because the 
transcriber is a health care professional, see LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), and that a medical professional is 
not competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994)).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that 
a medical opinion is inadequate when unsupported by clinical 
evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and 
that a medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board assigns the VA examiner's opinions, 
considered collectively, greater evidentiary weight as they are 
based on a complete review of the record, including the claims 
file and particularly the Veteran's service treatment records, 
which showed normal hearing at discharge.  Additionally, his 
opinio is supported by a rationale.  The Board assigns the 
private physician's opinion less evidentiary weight as he made no 
mention of having reviewed the claims file, and did not provide a 
rationale for his opinion.  

Based primarily on a collective reading of the VA examiner's 
medical opinions, the separation examination, which suggests that 
any hearing loss shown in 1990 was temporary, possibly due to 
acoustic trauma as alleged (ship fire occurred in 1989), and 
post-service medical evidence showing hearing loss by VA 
standards beginning many years after service, the Board finds 
that bilateral hearing loss is not related to the Veteran's 
active service and did not manifest to a compensable degree 
within one year of his discharge therefrom.  In light of these 
findings, the Board concludes that bilateral hearing loss was not 
incurred in or aggravated by service and may not be presumed to 
have been so incurred.  A preponderance of the evidence is 
against this claim.  The benefit-of-the-doubt rule is thus not 
for application.  

B.  Stomach Disability

VA treatment records dated since 2002 and a report of VA 
examination conducted in May 2009, confirm that the Veteran 
currently has a stomach disability diagnosed as gastroesophageal 
reflux disease (GERD).  The question is thus whether this 
disability is related to the Veteran's active service, or his 
service-connected PTSD.

According to the Veteran's service medical records, during 
service, including on separation examination conducted in 1992, 
the Veteran did not receive treatment for stomach complaints and 
no medical professional noted any stomach or digestive system 
abnormalities.  

The Veteran first reported stomach complaints in 2002 and testing 
conducted thereafter revealed gastroesophageal reflux.  Since 
then, medical professionals have diagnosed GERD.  Two such 
professionals, a private physician and a VA examiner, have 
discussed the etiology of the Veteran's abdominal pain and/or 
GERD.  

In July 2008, Dr. D.W.K wrote a letter indicating that he 
believed that the Veteran's abdominal pain was likely related to 
his PTSD.  

In May 2009, during a VA examination, the examiner opined that 
the Veteran's GERD was less likely than not related to the 
service-connected condition.  He based this conclusion on the 
absence of GERD during service and the Veteran's denial of 
abdominal symptoms in 2003, during a VA Persian Gulf examination.  

Again, in this case, the Board assigns the VA examiner's opinion 
greater evidentiary weight, as it is based on a review of the 
claims file and supported by rationale.  The Board assigns the 
private physician's opinion less evidentiary weight as it is not 
based on a review of the claims file and is not supported by 
rationale.  

The Veteran alternatively claims entitlement to service 
connection for a stomach disability on a presumptive basis, 
secondary to service during the Persian Gulf War.  As explained 
below, the RO has not yet confirmed that the Veteran served in 
the Southwest Asia theater of operations during the Persian Gulf 
War; however, even assuming, but not conceding, that he did, he 
would not be entitled to a presumption of service connection for 
his stomach complaints.  Since discharge, multiple medical 
professionals have attributed these complaints to GERD, a known 
diagnosed illness.   

Based on the foregoing, the Board finds that a stomach disability 
is not related to the Veteran's active service and is not 
proximately due to or the result of his service-connected PTSD.  
A preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

Service connection for bilateral hearing loss on direct and 
presumptive bases is denied.

Service connection for a stomach disability, including as 
secondary to service-connected PTSD, is denied.


REMAND

First, under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a medical 
opinion when an examination or opinion is necessary to make a 
decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability or recurrent 
and persistent symptoms thereof and indicates that the disability 
may be associated with the claimant's service.  In this case, 
during the course of the appeal, the RO afforded the Veteran VA 
examinations in support of the claims of entitlement to service 
connection for fatigue, weakness and a loss of balance, including 
as secondary to an undiagnosed illness and service-connected 
PTSD, and entitlement to service connection for headaches, 
including as secondary to service-connected sarcoidosis with 
sleep apnea and service-connected PTSD, but the reports of these 
examinations are inadequate to decide these claims.  In addition, 
the Veteran submitted an opinion from his private physician, 
which is pertinent to these claims, but it is also inadequate, 
whether considered individually or collectively with the reports 
of the VA examinations, to decide these claims.  

The private physician linked the Veteran's headaches, fatigue and 
weakness to his PTSD after recording an inaccurate history of 
extensive combat duty on the Veteran's part.  He also did not 
provide rationale for his opinion.  

One VA examiner ruled out a relationship between the Veteran's 
headaches and any service-connected disability based on an 
absence of evidence of headaches during service.  While the 
absence of in-service headaches might serve as a basis to rule 
out a direct relationship between the headaches and service, the 
Board is unclear how it precludes proving a relationship on a 
secondary basis, due to a service-connected disability.  The VA 
examiner did not provide rationale for his conclusion in this 
regard.

Another VA examiner referred to medical evidence objectively 
confirming the Veteran's fatigability and indicated that, 
although it could be due to various medical conditions, he could 
not attribute it to a particular diagnosis, or to the Veteran's 
PTSD without resorting to speculation.  He did not provide 
rationale for his opinion.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010) (holding that when an examiner is unable to offer 
an etiological opinion "without resort to speculation", such an 
opinion will be considered inadequate except where required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability).

Second, the December 2009 addendum opinion noted above, which 
indicates that the Veteran's sarcoidosis (later noted to be of 
the inner ear) contributes to the Veteran's hearing loss raises a 
claim of entitlement to service connection for bilateral hearing 
loss on a secondary basis, as due to service-connected 
sarcoidosis.  The RO has not considered this claim on this basis.  
Instead, in discussing this opinion in support of the claim for 
hearing loss on direct and presumptive bases, it discounted it on 
the basis that the Veteran has pulmonary sarcoidosis, not 
sarcoidosis of the inner ear.  

Medical records confirm that the Veteran's sarcoidosis is 
pulmonary in nature, but also show that it is systemic in nature; 
they are thus unclear regarding the effect of this disability on 
other parts of the Veteran's body.  A competent medical opinion 
is thus needed regarding whether, as noted, the disability is 
affecting (causing or aggravating) the Veteran's hearing.  

Third, the Veteran asserts that his fatigue, weakness and a loss 
of balance might be due to his service in the Persian Gulf.  His 
DD Form 214 and service personnel records confirm that he served 
on active duty during the Persian Gulf War, including on a ship 
(USS Fanning) for in excess of three years, but do not reflect 
that such service included time in the Southwest Asia theater of 
operations.  (According to service treatment records, in April 
1990, he entered a malaria endemic area, but the area is not 
identified.)  Clarification in this regard is needed.

This case is REMANDED for the following action:

1.  Contact the Veteran for clarification 
regarding whether he served in the 
Southwest Asia theater of operations during 
the Persian Gulf War.

2.  If the Veteran responds affirmatively, 
exhaust all avenues of development, 
including by obtaining pertinent ship 
histories (USS Fanning), in an effort to 
obtain verification of his service in the 
Southwest Asia theater of operations.

3.  Once the Veteran responds and/or any 
verification is received, arrange for the 
Veteran to undergo a VA examination in 
support of his claims for service 
connection for headaches, including as 
secondary to PTSD, and fatigue, weakness 
and a loss of balance, including as 
secondary to an undiagnosed illness and 
service-connected PTSD.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in a written report 
that he conducted such a review.  Following 
a thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) opine whether the Veteran's 
headaches are proximately due to 
or the result of his service-
connected PTSD, or aggravated by 
the PTSD;

b) indicate whether there are 
objective indications of fatigue, 
weakness and a loss of balance in 
the claims file; 

c) if there are objective 
indications of these conditions, 
opine whether they are 
proximately due to or the result 
of a specific disease entity, 
including PTSD, or aggravated by 
the PTSD;

d) if the claims file verifies 
the Veteran's service in the 
Southwest Asia theater of 
operations and these conditions 
are not due to, or aggravated by, 
a specific disease entity, 
indicate whether they represent 
chronic disability resulting from 
an undiagnosed illness related to 
the Veteran's Persian Gulf War 
service, or a medically 
unexplained chronic multisymptom 
illness, which is defined by a 
cluster of signs or symptoms;

e) if so, describe the extent to 
which the disability has 
manifested;

f) provide detailed rationale, 
with specific references to the 
record, for each opinion 
expressed; and

g) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

4.  Also arrange for the Veteran to undergo 
a VA examination in support of his claim 
for service connection for bilateral 
hearing loss secondary to service-connected 
sarcoidosis.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in a written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) opine whether the Veteran's 
bilateral hearing loss is 
proximately due to or the result 
of his service-connected 
sarcoidosis, or aggravated by the 
sarcoidosis;

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

c) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

5.  Readjudicate the Veteran's claims.  If 
any benefit sought on appeal is not 
granted, provide the Veteran and his 
representative a supplemental statement of 
the case.

Subject to current appellate procedure, return this case to the 
Board for further consideration.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


